DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Bonham on April 24, 2021.
In claim 21, lines 30 and 31 have been replaced with the following: ‘sensors; and a via connects the ground traces of the first and second conductive layers.’ 

Allowable Subject Matter
Claims 1, 2, 5, 9-13, 16-22, 24, and 25 are allowed.  The following is an examiner's statement of reasons for allowance: the prior art of record fails to teach “a medical device for tissue ablation, comprising: a catheter shaft; an expandable member coupled to the catheter shaft, the expandable member being capable of shifting between an unexpanded configuration and an expanded configuration; and a plurality of elongate electrode assemblies each constructed as a flexible circuit, the plurality of elongate electrode assemblies disposed on an outer surface of the expandable member; wherein each of the plurality of elongate electrode assemblies includes one or more temperature sensors and a plurality of pairs of electrodes; wherein each of the plurality of elongate electrode assemblies is formed from a multiple-layer structure comprising a first laminated sheet including a first polymer layer laminated to a first 
The most pertinent prior art references of record are U.S. 2013/0165916, U.S. 9,186,211, U.S. 2013/0282084, and U.S. 2012/0071870, which all teach a similar device comprising several of the limitations.  However, these references all fail to expressly teach the specifically-claimed ‘electrode assembly’ configuration, especially the specifically-claimed “laminated sheets”, “electrodes”, and “temperature sensors” and the specifically-claimed relationship therebetween.  No other pertinent prior art references were found that would overcome these deficiencies.  Therefore, Examiner asserts that there is no motivation, either in these references or elsewhere in the art, for making such specific and significant modifications thereto.   

Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794